United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
DEPARTMENT OF THE INTERIOR, FISH &
WILDLIFE SERVICE, Albuquerque, NM,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2228
Issued: May 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 4, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 22, 2007 finalizing an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether the Office properly found an overpayment of $1,203.16 was
created; and (2) whether the Office properly denied waiver of the overpayment.
FACTUAL HISTORY
The Office accepted that appellant sustained a herniated lumbar disc in the performance
of duty on March 15, 2000.1 Appellant returned to work part time and as of September 7, 2001
1

A June 19, 2000 Office letter stated that the accepted condition was disc displacement; a November 9, 2006
statement of accepted facts reported that the accepted condition was a herniated lumbar disc.

she was working full time. On May 14, 2004 she began to work six hours per day. Appellant
received compensation for the remaining two hours per day.2 On April 20, 2006 the Office
issued a schedule award for 10 percent right leg impairment and 6 percent left leg impairment.
The period of the award was 46.08 weeks from May 16, 2005 to April 3, 2006.
On October 5, 2006 appellant stopped working and began receiving compensation for
temporary total disability. By letter dated November 16, 2006, the Office advised appellant that
she would be receiving net compensation of $1,706.10 every four weeks. Appellant was advised
that each payment contained the period covered, and if she worked during any portion of this
period, she should return the payment.
The employing establishment offered appellant a light-duty position at two hours per day
effective February 26, 2007. Appellant accepted the position and began working two hours per
day as of February 26, 2007. The Office issued a payment dated March 17, 2007 for the period
February 18 to March 17, 2007 in the amount of $1,644.48.3
By letter dated March 12, 2007, the Office advised appellant of a preliminary
determination that an overpayment of $1,208.83 was created and she was at fault in creating the
overpayment. The Office stated that appellant was only entitled to compensation through
February 25, 2007. Appellant responded on March 19, 2007, arguing that the amount of the
overpayment was incorrect.
In a letter dated June 7, 2007, the Office issued a “corrected” preliminary determination
that found an overpayment of $1,203.16 was created. The Office stated that the overpayment
amount was calculated by dividing $1,644.48 by 28 for a daily amount of $58.73, then
multiplying by 20, the number of days from February 26 to March 17, 2007, for a total of
$1,174.60. In addition, the Office stated that appellant was entitled to a cost-of-living increase as
of March 1, 2007 of $28.56, for a total overpayment of $1,203.16. With respect to fault, the
Office found that appellant accepted a payment she knew or should have known was incorrect.
By decision dated August 22, 2007, the Office finalized the preliminary determination as
to amount and fault. Appellant was directed to submit a payment for $1,203.16.
LEGAL PRECEDENT -- ISSUE 1
Section 8116 of the Federal Employees’ Compensation Act defines the limitations on the
right to receive compensation benefits. This section of the Act provides that, while an employee
is receiving compensation, he may not receive salary, pay, or remuneration of any type from the
United States, except in limited circumstances.4 20 C.F.R. § 10.500 provides that “compensation
for wage loss due to disability is available only for any periods during which an employee’s
2

The Office did not issue a formal wage-earning capacity decision, but offset appellant’s compensation based on
actual earnings.
3

The gross compensation was equal to the amount reported in the November 16, 2006 letter to appellant, with
miscellaneous deductions reducing the net compensation.
4

5 U.S.C. § 8116(a).

2

work-related medical condition prevents him or her from earning the wages earned before the
work-related injury.”
ANALYSIS -- ISSUE 1
The Office found that an overpayment of compensation was created when appellant
received a payment of $1,644.48 for the period February 18 to March 17, 2007, and she had
returned to work as of February 26, 2007. The preliminary determination and the final Office
decision, however, failed to make adequate findings to confirm the fact and amount of the
overpayment.
The record indicated that appellant received a payment of $1,644.48 dated
March 17, 2007. This purported to be an amount representing temporary total disability from
February 18 to March 17, 2007, but the Office stated in its preliminary determination that
appellant was entitled to a cost-of-living increase as of March 1, 2007, which apparently was not
reflected in the $1,644.48 payment. The Office calculated an overpayment based on the
conclusion appellant was not entitled to any compensation after her return to work at two hours
per day. The overpayment was held to be the daily amount of compensation received, multiplied
by the number of days from February 26 to March 17, 2007, plus a cost-of-living increase.5
No evidence was cited in support of the determination that appellant was not entitled to
any compensation for wage loss as of her return to work at two hours per day. There is no
decision terminating compensation based on medical evidence, formal wage-earning capacity
determination, or other evidence establishing that appellant was not entitled to any compensation
as of February 26, 2007. Her return to work was at two hours per day, not full time. Appellant
had been receiving compensation prior to her return to work and the Office provides no support
for a finding that she should receive no compensation for wage loss commencing
February 26, 2007.
The case will be remanded to the Office to properly explain its findings with respect to an
overpayment. The Office must clearly explain what compensation appellant was owed from
February 18 to March 17, 2007, in order to determine whether there was an overpayment, and if
so, the correct amount. After such further development as is necessary, the Office should issue
an appropriate decision. In view of the Board’s holding, the issue of waiver will not be
addressed at this time.
CONCLUSION
The Office did not provide sufficient supporting evidence to establish that an
overpayment of $1,203.16 was created and the case is remanded for further development.

5

It is not clear why the Office increased the overpayment by including a cost-of-living increase after appellant
returned to work. If the Office believed appellant was not entitled to compensation as of February 26, 2007, then the
overpayment would be the difference between $1644.48 and the amount she should have received from February 18
to 25, 2007.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 22, 2007 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: May 19, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

